Citation Nr: 0328992	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a timely appeal was submitted with respect to a 
decision of October 2000 which denied service connection for 
multiple disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of December 2001 in 
which the Department of Veterans Affairs (VA) Houston, Texas, 
regional office (RO) held that the veteran had not submitted 
a timely appeal with respect to a decision of October 2000 
which denied service connection for multiple disabilities.  


FINDINGS OF FACT

1.  An October 12, 2000, rating decision denied the veteran's 
claims for service connection for multiple disabilities, and 
a letter dated October 30, 2000, informed the veteran of this 
decision and advised him of his appellate rights.
 
2.  The veteran expressed disagreement with that 
determination in a letter received on November 17, 2000. 

3.  On June 25, 2001, the RO issued a statement of the case 
which addressed the claims for service connection.

4.  The veteran submitted a statement in support of claim 
which was received on October 12, 2001, in which he 
referenced his service connection claims and requested 
additional information regarding what else was needed to 
substantiate his claims, but he did not present argument 
regarding specific errors of fact and law in the decision of 
October 2000.

5.  No other correspondence was received from the veteran by 
October 30, 2001.




CONCLUSION OF LAW

The veteran did not submit a timely appeal of the decision of 
October 2000, which denied service connection for multiple 
disabilities.  38 C.F.R. §§ 20.202, 20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated by 
an NOD and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

The formal appeal permits the appellant to present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  Upon request, the time period for filing a 
substantive appeal may be extended for a reasonable period 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  A request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. § 20.303.

Here, an October 12, 2000, rating decision denied the 
veteran's claims for service connection for multiple 
disabilities, and a letter dated October 30, 2000, informed 
the veteran of this decision and advised him of his appellate 
rights.  The veteran expressed disagreement with that 
determination in a letter received on November 17, 2000.  The 
RO issued a statement of the case which addressed the claims 
in June 2001. 

The veteran did not submit a VA Form 1-9 (Appeal to the Board 
of Veterans Appeals) within a year of notification of the 
October 2000 decision.  He also did not request an extension 
of time for filing that document.  

The Board has noted that on October 12, 2001, the RO received 
a VA Form 21-4138 (Statement in support of claim) from the 
veteran in which he referenced his service connection claims 
and requested that he be advised what else the VA needed from 
him.  However, in light of the fact that the veteran's 
statement in support of claim submitted in October 2001 does 
not contain specific arguments relating to errors of fact or 
law made by the RO, the letter may be not be accepted in lieu 
of a VA Form 9.  

With respect to the veteran's contention that he did not 
receive the statement of the case which was issued in June 
2001, the Board notes that in Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims held that, with respect to an appellant's contention 
that he was never notified of a previous RO decision or of 
his right to appeal that decision, the "presumption of 
regularity" applies to the mailing of notice of the RO 
decision to the appellant at his last known address of 
record.  The Court stated that an appellant's mere assertion 
of non receipt of notice of an RO decision, such as the 
appellant's assertion in this case, is not "clear evidence" 
to rebut the presumption of proper mailing.  As applied to 
this case, the appellant's mere assertion of non-receipt of 
the statement of the case does not provide a basis for 
excusing his failure to submit an appeal within a year after 
the October 2000 decision.  The statement of the case was not 
returned to the RO as undeliverable, and there is no 
objective evidence to indicate that the document was not 
received by the veteran.  Accordingly, the Board finds that 
the veteran did not submit a timely appeal of the decision of 
October 2000, which denied service connection for multiple 
disabilities.


ORDER

The veteran did not submit a timely appeal of the decision of 
October 2000, which denied service connection for multiple 
disabilities.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



